            Case 1:18-cv-02069-TNM Document 11 Filed 11/16/18 Page 1 of 3



                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

                                                      )
CENTER FOR BIOLOGICAL DIVERSITY,                      )
                                                      )
                            Plaintiff,                )
               v.                                     ) Civ. A. No. 1:18-cv-02069-TNM
                                                      )
                                                      )
U.S. FISH AND WILDLIFE SERVICE,                       )
                                                      )
                           Defendant.                 )
                                                      )

                PLAINTIFF’S STATUS REPORT AND PROPOSED SCHEDULE

          Plaintiff the Center for Biological Diversity (“Center”) hereby submits this Report and

Proposed Schedule in accordance with the Court’s Minute Order of October 18, 2018. It is the

understanding of the undersigned counsel for the Plaintiff that Defendant U.S. Fish & Wildlife

Service (“Service”) will be filing a Report and Proposed Schedule separately.1

          1.        At issue in the Complaint are two separate FOIA requests submitted by the

Center.

          2.        The Center submitted the first FOIA request—referred to in the Complaint, ECF

1, as the “‘State Representation on Species Status Assessment Teams’ Memorandum FOIA

Request”—on December 7, 2017 and FWS assigned that FOIA request tracking number FWS-

2018-00258. In this request, the Center also requested a copy of a memorandum written by then

Principal Deputy Director Greg Sheehan’s entitled “State Representation on Species Status

Assessment Teams” as well as all records mentioning, including, referencing, and/or generated

in connection with Principal Deputy Director Sheehan’s memorandum. The Center has received



1
    See Declaration of Amy R. Atwood (“Atwood Dec.”).
           Case 1:18-cv-02069-TNM Document 11 Filed 11/16/18 Page 2 of 3



a copy of this memorandum from the Service.

         3.     The second FOIA request—referred to in the Complaint as the “American

Burying Beetle SSA FOIA Request”—was submitted by the Center on February 27, 2018, and

requests all records generated in connection with a “species status assessment” for the American

burying beetle, including but not limited to all records of communications with scientists outside

the Service. The Service assigned that FOIA request tracking number FWS-2018-00495.

         4.     The Service has informed the Center that the Service is conducting a search for

records responsive to both requests. Atwood Dec. at ¶ 2. As such, the number of potentially

responsive records is not yet available to the Center. Id.

         5.     Nevertheless, Plaintiff believes that the Service is prepared to meet the following

production schedule:2

                a.      By January 18, 2019, FWS is will produce a first batch of records

                responsive to FWS-2018-00258, consisting of the HQ-ES records related to part 2

                of FWS-2018-00258.

                b.      By February 15, 2019, FWS is prepared to produce all remaining records

                responsive to both requests, including a second batch of records responsive to

                FWS-2018-00495 and all HQ-FOIA records responsive to FWS-2018-00495 and

                FWS-2018-00258.

         6.     Accordingly, Plaintiff proposes that the Court set a deadline on or before March

15, 2019 for the Parties to provide a joint status report and proposed schedule to the Court. This

date will provide the Center with adequate time to review FWS’s response to both FOIA requests

and to determine what outstanding issues remain and whether a Vaughn index is warranted in


2
    See Atwood Dec. at ¶ 2.

                                                  2
         Case 1:18-cv-02069-TNM Document 11 Filed 11/16/18 Page 3 of 3



this case. Atwood Dec. at ¶ 3-5.

       7.      Plaintiff respectfully requests the Court defer setting a briefing schedule for

dispositive motions at this time.



                                      Respectfully submitted,

                                      /s/ Amy R. Atwood
                                      Amy R. Atwood (D.C. Bar No. 470258)
                                      (971) 717-6401
                                      atwood@biologicaldiversity.org
                                      CENTER FOR BIOLOGICAL DIVERSITY
                                      P.O. Box 11374
                                      Portland, OR 97211-0374

                                      Counsel for Center for Biological Diversity




                                                 3
